COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER


Appellate case name:        Marvinell Harlan v. Texas Workforce Commission, Appeal
                            Tribunal, Hearing Officer J. Koehn, Hearing Officer L.
                            Lawrence, and Commissioners Hope Andrade and Andres
                            Alcantar
Appellate case number:      01-17-00849-CV
Trial court case number:    2015-11049
Trial court:                190th District Court of Harris County

       This Court dismissed the appeal for want of jurisdiction. See Harlan v. Tex.
Workforce Comm’n, No. 01-17-00849-CV, 2018 WL 3737639 (Tex. App.—Houston [1st
Dist.] Aug. 7, 2018, no pet. h.) (mem. op.). And, on December 20, 2018, we denied
appellant Marvinell Harlan’s motion for rehearing. On January 4 and January 7, 2019,
appellant filed motions for an extension of time to file a motion for en banc
reconsideration. Appellant’s motion, filed on January 4, 2019, is granted.
    Appellant’s motion for en banc reconsideration is due to be filed no later than
Monday, January 28, 2019.
       Appellant’s motion, filed on January 7, 2019, is dismissed as moot.

       It is so ORDERED.

Judge’s signature: /s Russell Lloyd
                    Acting individually      Acting for the Court

Date: __January 15, 2019___